
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1120
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Poe of Texas
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 174th anniversary of the
		  independence of the State of Texas.
	
	
		Whereas the Texas Declaration of Independence was adopted
			 by the Delegates of the People of Texas in General Convention on March 2,
			 1836;
		Whereas the name Texas came from the Caddo Indians of
			 eastern Texas who called their group of tribes the Tejas,
			 meaning those who are friends;
		Whereas Texas was admitted as a State of the United States
			 on December 29, 1845;
		Whereas Texas is the only State to enter the United States
			 by treaty instead of territorial annexation;
		Whereas the colors in the Texas flag, red, white, and
			 blue, symbolize bravery, liberty, and loyalty, respectively;
		Whereas Texas covers an area of 268,601 square miles,
			 which makes Texas the largest of the contiguous States, encompassing 7.4
			 percent of the total land mass of the United States;
		Whereas Texas contains three of the top ten most populous
			 cities in the United States: Houston, Dallas and San Antonio;
		Whereas the capitol building in Austin, Texas, is taller
			 than the United States Capitol Building and was constructed of 15,000 carloads
			 of pink granite;
		Whereas Fort Hood and other military installations in
			 Texas serve as home to 40 percent of the combat power of the Armed Forces, and
			 these installations also have an enormous economic influence on their
			 surrounding communities;
		Whereas the principal farm products produced in Texas are
			 cattle, cotton, wheat, and dairy products, and Texas is the largest producer of
			 wool in the United States;
		Whereas Texas produces more fuel, including petroleum and
			 natural gas, than any other State;
		Whereas Texas ports move an average of 317 million metric
			 tons of cargo annually, which represents approximately 17 percent of the total
			 United States port tonnage and over 50 percent of United States imports and
			 exports;
		Whereas marine and intermodal transportation accounts for
			 nearly $65 billion, or 10 percent, of the gross State product of Texas, and
			 Texas ports account for almost $5 billion in local and State tax revenue
			 annually;
		Whereas the official nickname of Texas is The Lone Star
			 State, in recognition of its origin as an independent republic and the single
			 star on the Texas flag;
		Whereas the Texas State motto is Friendship and the State
			 Song is Texas, Our Texas;
		Whereas Texas has two State mammals, the Texas longhorn
			 and the armadillo;
		Whereas the State tree of Texas is the pecan, the State
			 Bird is the Mockingbird, the State flower is the Bluebonnet, and the State gem
			 is the Texas Blue Topaz; and
		Whereas the official sport of Texas is Rodeo: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes the 174th anniversary of the independence of the State of
			 Texas.
		
